20-50805-rbk Doc#85 Filed 11/05/20 Entered 11/05/20 10:45:21 Main Document Pg 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

         IN RE:                                       §       CHAPTER 11
                                                      §
         KRISJENN RANCH, LLC, et al                   §       CASE NO. 20-50805-rbk
                                                      §
                                                      §
                 DEBTOR                               §       (Jointly Administered)


               DEBTORS’ SECOND JOINT EXPEDITED MOTION TO EXTEND
                          DEBTORS’ EXCLUSIVITY PERIOD

  DEBTORS HAVE REQUESTED EXPEDITED CONSIDERATION OF THIS MOTION
  AND HAS REQUESTED THAT A HEARING BE HELD ON THIS MOTION AT THE
  COURT’S EARLIEST CONVENIENCE. IF THE COURT IN FACT SETS THIS
  MOTION FOR AN EXPEDITED HEARING, THEN ONLY ATTENDANCE AT THE
  HEARING IS NECESSARY TO PRESERVE YOUR RIGHTS


  TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         KrisJenn Ranch, LLC, KrisJenn Ranch, LLC Series Pipeline ROW, and KrisJenn Ranch,

  LLC Series Uvalde Ranch’s (the “Debtors”), Debtor and Debtors-in-Possession, hereby file this

  Second Joint Motion to Extend Debtors’ Exclusivity Period (the “Motion”) and in support,

  respectfully represent as follows:

                                 PROCEDURAL BACKGROUND

         1.      On April 27, 2020, (the “Petition Date”), the Debtors filed voluntary petitions for

  relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101-1330 (as amended,

  the “Code”). The Debtors continue to manage their financial affairs as a debtors-in-possession

  pursuant to §§ 1107 and 1108 of the Bankruptcy Code. No creditors’ committee has yet been

  appointed in this case by the United States Trustee. No trustee or examiner has been requested or

  appointed.

                                                  1
20-50805-rbk Doc#85 Filed 11/05/20 Entered 11/05/20 10:45:21 Main Document Pg 2 of 5




                                   JURISDICTION AND VENUE

         2.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

  and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(1), (b)(2)(A) and (M). Venue

  is proper before this Court pursuant to 28 U.S.C. §§ 1408(1) because the Debtors’ places of

  business have been located in this district for more than 180 days preceding the filing of this

  bankruptcy case.

                         BACKGROUND AND REQUEST FOR RELIEF

         3.      Debtors, KrisJenn Ranch, LLC and Series Uvalde Ranch, purchased the KrisJenn

  Ranch (the “Ranch”) in 2013 for $3,952,000 and then invested an additional $840,000 in the

  Ranch. The Ranch derives its income from the sale of cattle and a white-tail deer hunting lease

  operation.

         4.      The Ranch and a 60-mile pipeline and right of way (the “Pipeline”) are encumbered

  by a $5.9 million loan from Mcleod Oil (“Mcleod”) related to an investment in a pipeline and its

  right of way. Longbranch Energy, L.P. (“Longbranch”) and DMA Properties, Inc. have claimed

  disputed interests in the Pipeline.       The issues regarding the pipeline are being litigated in

  Adversary Number 20-05027, which was set for trial on December 7, 2020. This trial date has

  since been continued to January 11, 2021. Debtors need to resolve the litigation to determine the

  terms for their plan of reorganization.

         5.      Pursuant to this Court’s order on Debtors’ Joint Expedited Motion to Extend

  Debtors’ Exclusivity Period by 90 Days signed August 17, 2020 (Dckt No. 73), Debtors’

  exclusivity period is set to terminate on November 25, 2020. After notice and hearing, this Court

  has the inherent authority to extend the 120-day period. See 11 U.S.C. 1121(d).




                                                    2
20-50805-rbk Doc#85 Filed 11/05/20 Entered 11/05/20 10:45:21 Main Document Pg 3 of 5




         6.      Once the litigation is resolved, a confirmable plan will be promptly filed; however,

  at this juncture, a plan proposed would likely be significantly different from the final plan resulting

  in unnecessary expense. Debtors are requesting a second extension in the exclusivity period until

  February 11, 2021, due to the postponed trial date. Therefore, Debtors request the court extend

  exclusivity for filing their plans until February 11, 2021, and to solicit and confirm their plan until

  April 25, 2021.

                                CERTIFICATE OF CONFERENCE

         The undersigned certifies that he conferenced with the United States Trustee and counsel

  for Mcleod Oil, Longbranch, and DMA via email. Counsel for DMA and Longbranch is

  unopposed and the other counsels have not yet taken a position on the motion.


                                               PRAYER

         WHEREFORE, PREMESIS CONSIDERED, the Debtors pray that the Court set this

  motion for hearing and, upon said hearing, extend exclusivity for filing Debtors’ plans until

  February 11, 2021, and exclusivity to solicit and confirm their plans until April 25, 2021, and for

  such other and further relief that the Court deems justified.

         Dated: November 5, 2020


                                         Submitted By:
                                         MULLER SMEBERG, PLLC
                                         By: /s/ Ronald J. Smeberg
                                         RONALD J. SMEBERG
                                         State Bar No. 24033967
                                         111 W. Sunset Rd.
                                         San Antonio, Texas 78209
                                         210-664-5000 (Tel)
                                         210-598-7357 (Fax)
                                         ron@smeberg.com
                                         ATTORNEY FOR DEBTOR


                                                    3
20-50805-rbk Doc#85 Filed 11/05/20 Entered 11/05/20 10:45:21 Main Document Pg 4 of 5




                                    CERTIFICATE OF SERVICE

  I hereby certify that on November 5, 2020, true and correct copies of the foregoing motion will be
  forwarded electronically via the Court’s ECF System, or by U.S. first class mail, postage prepaid,
  on, all parties listed on the attached Service List.

                                       /s/ Ronald J. Smeberg
                                       RONALD J. SMEBERG
                                          SERVICE LIST
  DEBTOR                           Center, Texas 75935
                                                                       SECURED CREIDITORS
  KrissJenn Ranch, LLC             Tenaha ISD Tax Assessor-Collector
  410 Spyglass Rd                  138 College St                      McLeod Oil, LLC
  Mc Queeney, TX 78123-3418        Tenaha, TX 75974-5612               c/o John W. McLeod, Jr.
                                                                       700 N Wildwood Dr
  GOVERNMENT ENTITIES              Uvalde Tax Assessor                 Irving, TX 75061-8832
                                   Courthouse Plaza, Box 8
  Office of the UST                Uvalde, Texas 78801                 UNSECURED CREIDITORS
  615 E Houston, Room 533
  PO Box 1539                      NOTICE PARTIES                      Bigfoot Energy Services
  San Antonio, TX 78295-1539                                           312 W Sabine St
                                   METTAUER LAW FIRM                   Carthage, TX 75633-2519
  U.S. Attorney                    c/o April Prince
  Attn: Bkcy Division              403 Nacogdoches St Ste 1            C&W Fuels, Inc.
  601 NW Loop 410, Suite 600       Center, TX 75935-3810               Po Box 40
  San Antonio, Texas 78216                                             Hondo, TX 78861-0040
                                   Albert, Neely & Kuhlmann
  Internal Revenue Services        1600 Oil & Gas Building             Davis, Cedillo & Mendoza
  Special Procedures Branch        309 W 7th St                        755 E Mulberry Ave Ste 500
  300 E. 8th St. STOP 5026 AUS     Fort Worth, TX 76102-6900           San Antonio, TX 78212-3135
  Austin, TX 78701
                                      Laura L. Worsham                 Granstaff Gaedke & Edgmon
  Texas Comptroller of Public Account JONES, ALLEN & FUQUAY, LLP       5535 Fredericksburg Rd Ste 110
  Attn: Bankruptcy                    8828 Greenville Ave.             San Antonio, TX 78229-3553
  P.O. Box 149359                     Dallas, Texas 75243
  Austin, TX 78714-9359                                                Hopper's Soft Water Service
                                      Craig Crockett                   120 W Frio St
  Angelina County Tax Assessor        CRAIG M. CROCKETT, PC            Uvalde, TX 78801-3602
  606 E Lufkin Ave,                    5201 Camp Bowie Blvd. #200
  Lufkin, Texas 75901                 Fort Worth, Texas 76107          Larry Wright
                                                                       410 Spyglass Rd
  Nacogdoches County Tax           Christopher S. Johns                Mc Queeney, TX 78123-3418
  Assessor Collector               JOHNS &COUNSEL PLLC
  101 West Main Street             14101 Highway 290 West,             Medina Electric
  Nacogdoches, Texas 75961         ste 400A                            2308 18th St.
                                   Austin, Texas 78737                 Po Box 370
  Rusk County                                                          Hondo, TX 78861-0370
  202 N Main St,                   Timothy Cleveland
  Henderson, Texas 75652           CLEVELAND|TERRAZAS PLLC             Medina's Pest Control
                                   4611 Bee Cave Road, ste 306B        1490 S Homestead Rd
  Shelby County, Tax Collector     Austin, Texas 78746                 Uvalde, TX 78801-7625
  200 St. Augustine St.

                                                   4
20-50805-rbk Doc#85 Filed 11/05/20 Entered 11/05/20 10:45:21 Main Document Pg 5 of 5




  Texas Farm Store
  236 E Nopal St
  Uvalde, TX 78801-5317

  Uvalco Supply
  2521 E Main St
  Uvalde, TX 78801-4940

  Longbranch Energy
  c/o DUKE BANISTER RICHMOND
  Po Box 175
  Fulshear, TX 77441-0175

  DMA Properties, Inc.
  896 Walnut Street at US 123 BYP
  Seneca, SC 29678




                                         5
